Citation Nr: 1309171	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-12 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for residuals of a right elbow dislocation.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 








INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2003 to June 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2007 of a Department of Veterans Affairs (VA) Regional Office. 


FINDING OF FACT

There is painful motion of the right elbow without limitation of flexion to 100 degrees or limitation of extension to 45 degrees or limitation of pronation or supination.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for residuals of a right elbow dislocation have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.59 and 4.71a, Diagnostic Codes 5206, 5207, 5213 (2012). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in July 2007, on the underlying claim of service connection.  Whereas here, service connection has been granted and an initial disability rating has been assigned, a claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. 





Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating, following the initial grant of service connection.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service records, VA records, and private medical records.  

The Veteran was afforded VA examinations in July 2007 and in April 2010.  As the reports of the VA examinations include a review of the medical history and describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, the VA examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123   (2007). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim are required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. 






The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating Criteria for the Elbow

The residuals, including a surgical repair, of a right elbow dislocation, are currently rated noncompensable under Diagnostic Code 5213 (impairment of pronation and supination).  Other applicable Diagnostic Codes are Diagnostic Codes 5206 and 5207.  







In the absence of evidence of arthritis, ankylosis of the elbow, limitation of flexion of the forearm to 100 degrees and extension to 45 degrees, a flail joint, nonunion of the radius and ulna with flail false joint, impairment of the ulna, or impairment of the radius, Diagnostic Codes 5003, 5205, 5208, 5209, 5210, 5211, and 5212, respectively, do not apply.  

Under Diagnostic Code 5213, for impairment of supination or pronation, limitation of supination to 30 degrees or less is rated 10 percent and limitation of pronation with motion lost beyond the last quarter arch where the hand does not approach full pronation is rated 20 percent.

Under Diagnostic Code 5206, limitation of flexion of the forearm to 100 degrees is 10 percent disabling.  Limitation of flexion of the forearm to 90 degrees is 20 percent disabling. 

Under Diagnostic Code 5207, limitation of extension of the forearm to 45 degrees is 10 percent disabling.  Extension limited to 75 degrees is 20 percent disabling. 

The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I. 

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 



With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45; DeLuca, 8 Vet. App. at 206-07.

Also with periarticular pathology, painful motion is a factor to be considered. The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  

Evidence 

Private medical records show that in October 2006 the Veteran had reconstructive surgery for a ligament tear in the right elbow.  

On VA examination in July 2007, the Veteran described aching in the elbow several times a week and flare-ups without limitation of motion.  She complained of right arm weakness and that she could not quite straighten her arm.  She had trouble lifting anything heavy and activities with repetitive motion.  The current symptoms were pain and weakness.  Flexion was to 145 degrees.  Extension was to -20 degrees with pain.  Pronation was to 90 degrees and supination was to 80 degrees with pain.  There was no additional pain or loss of motion, weakness, fatigue, or lack of endurance with repetitive movement.  X-rays showed old trauma, but the soft tissue was negative.  The neurological examination was normal.  

On VA examination in April 2010, the Veteran complained of right elbow pain daily and of crepitus.  On physical examination, there was mild laxity of the right elbow.  Flexion was to 145 degrees.  Extension to 0 degrees.  Pronation was to 85 degrees and supination was to 80 degrees.  There was no additional loss of motion with repetitive motion.  



Analysis 

As shown on the VA examinations, pronation to either 90 degrees or 85 degrees does not more nearly approximate or equate to pronation that is lost be beyond the last quarter of the arc and the hand does not approach full pronation under Diagnostic Code 5213 for a compensable rating, applying 38 C.F.R. §§ 4.40, 4.45, and DeLuca. 

As shown on the VA examinations, supination to 80 degrees does not more nearly approximate or equate to supination to 30 degrees or less under Diagnostic Code 5213 for a compensable rating, applying 38 C.F.R. §§ 4.40, 4.45, and DeLuca.

As shown on the VA examinations, flexion to 145 degrees does not more nearly approximate or equate to flexion limited to 100 degrees under Diagnostic Code 5206 for a compensable rating, applying 38 C.F.R. §§ 4.40, 4.45, and DeLuca.  

As shown on the VA examinations, extension to either minus 20 degrees or extension to 0 degrees does not more nearly approximate or equate to extension limited to 45 degrees under Diagnostic Code 5207 for a compensable rating, applying 38 C.F.R. §§ 4.40, 4.45, and DeLuca.  

While the Veteran does experience pain, the pain does not raise to the level of functional loss of either pronation, supination, flexion, or extension to a compensable degree under Diagnostic Codes 5213, 5206, and 5207.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40). 

Nevertheless, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint). 


On VA examination in July 2007, the Veteran described right elbow pain and weakness and the VA examiner described pain with extension and supination.  An actual painful joint equates to the criteria for a minimum rating for the joint, which is 10 percent.  

The Board has considered a "staged rating" for the right elbow over the period of the appeal, but the disability did not meet the criteria for a compensable rating under Diagnostic Codes 5213, 5206, 5207 at any time. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria under Diagnostic Codes 5213, 5206, and 5207 reasonably describe the disability level and the Veteran's symptomatology, including pain.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule. 




Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not raised the claim for a total disabled rating for compensation based on individual unemployability and the claim is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

An initial rating of 10 percent under 38 C.F.R. § 4.59 for residuals of a right elbow dislocation is granted.  



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


